Citation Nr: 0208937	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  92-17 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for left knee 
chondromalacia, rated as 10 percent disabling from January 
21, 1992, through August 14, 1997.

2.  Entitlement to an increased rating for left knee 
chondromalacia, rated as 20 percent disabling since August 
15, 1997.

(The issue of entitlement to an increased rating for 
pseudofolliculitis barbae, currently evaluated as 30 percent 
disabling, is the subject of a separate appellate decision.)


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1981.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 1992 in 
which the Waco, Texas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in pertinent part, denied a claim 
of entitlement to a compensable evaluation for left knee 
chondromalacia.  In June 1994, the Board remanded that claim.  
In February 1995, the RO assigned a 10 percent rating for 
left knee chondromalacia, effective as of January 21, 1992, 
the date of receipt of the veteran's claim for increased 
compensation.  

In December 1998, the Board again remanded the claim of 
entitlement to a rating greater than 10 percent for left knee 
chondromalacia.  In May 2000, the RO increased from 10 
percent to 20 percent the rating assigned for the veteran's 
left knee chondromalacia, effective as of August 15, 1997.  
The question of entitlement to an increased rating for 
service-connected left knee chondromalacia is accordingly 
characterized as shown above.

The veteran's attorney in this case has advised VA that his 
representation of the veteran is limited, and does not 
include the issue of increased compensation for left knee 
chondromalacia.



FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims has been obtained, and the case is ready 
for appellate review.

2.  For the period between January 21, 1992, and August 14, 
1997, left knee chondromalacia was manifested primarily by 
subjective complaints of pain and immobility, and by motion 
from 0 (zero) degrees to 140 degrees, and by the absence of 
clinical findings or subluxation or instability.

3.  For the period beginning on August 15, 1997, left knee 
chondromalacia has been manifested primarily by complaints of 
pain, lateral instability described as no more than moderate, 
and by motion from 0 (zero) degrees to 120 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for left knee 
chondromalacia, rated as 10 percent disabling from January 
21, 1992, through August 14, 1997, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2001).

2.  The criteria for an increased rating for left knee 
chondromalacia, rated as 20 percent disabling as of August 
15, 1997, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Initially, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. Seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable with regard to this 
case, the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folders.  The Board finds that the RO 
advised the veteran of the evidence necessary to support his 
claims, by means of rating decisions, Statements of the Case, 
and subsequent Supplemental Statements of the Case.  The 
veteran has not indicated the existence of any pertinent 
evidence that has not already been obtained or requested; the 
veteran, in fact, has specifically indicated that he had no 
further evidence to submit on his behalf, or that he would 
allow further VA examination.  The RO has made all reasonable 
efforts to obtain relevant records adequately identified by 
the veteran; in fact, it appears that all evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims folders.  The Board accordingly 
concludes that the RO has either complied with, or gone 
beyond, these provisions.

The Board therefore finds that the RO has complied with both 
the duty to assist and the duty to notify provisions of the 
VCAA, implementing regulations, and internal VA guidance, and 
that, in light of all of these considerations, it is not 
prejudicial to the claimant to proceed to adjudicate the 
claim on the current record.  See Bernard v. Brown, 4 Vet. 
App. 384.

II.  Analysis

Service connection for a left knee disorder, characterized as 
chondromalacia, was granted by the RO in February 1988, at 
which time a noncompensable evaluation was assigned.  In 
February 1995, the RO awarded a 10 percent rating for this 
disorder, effective as of January 21, 1992, the date of 
receipt of the veteran's claim for a compensable rating.  In 
May 2000, the RO awarded a 20 percent rating for this 
disorder, effective as of August 15, 1997.

The severity of service-connected disability is determined by 
a schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries.  The ratings 
shall be based, as far as practicable, upon the average 
impairments of earning capacity resulting from such injuries 
in civilian occupations.  38 U.S.C.A. § 1155 (West 1991).  
The severity of a left knee disorder is ascertained by the 
application of rating criteria set forth in Diagnostic Code 
5257 of the Schedule.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Under these criteria, knee impairment is determined by 
the degree of recurrent subluxation or lateral instability.  
A 10 percent rating (which was the rating that was in effect 
between January 21, 1992, and August 15, 1997), contemplates 
slight impairment; a 20 percent rating (which is the rating 
that has been in effect since August 15, 1997) contemplates 
moderate impairment; and a 30 percent rating contemplates 
severe impairment.  

Knee impairment can also be evaluated by means of limitation 
of motion; the veteran would be awarded the higher of the 
possible ratings, rather than be assigned all percentages in 
combination.  See 38 C.F.R. § 4.14 (2001).  Limitation of 
extension of the leg to 10 degrees warrants a 10 percent 
rating; limitation to 15 degrees warrants a 20 percent 
rating; limitation to 20 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.17a, Diagnostic Code 5261.  Likewise, 
limitation of leg flexion to 45 degrees is assigned a 10 
percent rating; limitation of leg flexion to 30 degrees is 
assigned a 20 percent rating; limitation of leg flexion to 15 
degrees is assigned a 30 percent rating.

Finally, an evaluation of a knee disability for compensation 
purposes must also consider functional loss due to pain and 
weakness that causes additional disability beyond that 
reflected on range of motion measurements.  38 C.F.R. § 4.40 
(2001); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Consideration must also be given to weakened movement, excess 
fatigability and incoordination.  38 C.F.R. § 4.45 (2001).

a.  Between January 21, 1992, and August 14, 1997

The veteran contends, essentially, that his left knee 
chondromalacia was more severe, for the period between 
January 21, 1992, and August 14, 1997, than as reflected by 
the 10 percent rating that was in effect for that period, and 
that an increased rating should be assigned therefor.  After 
a review of the record, however, the Board finds that the 
criteria for an increased rating are not met.

The report of an April 1996 VA examination shows that the 
veteran refused to flex his left knee when asked, but that, 
when asked to lie down and stand up, he flexed the knee 
without difficulty.  He sat up with both legs fully extended.  
The report indicates diagnoses to include history of left 
knee impairment with apparently full range of motion and a 
patella with good motion.  Likewise, the report of a December 
1994 VA examination indicates the presence of a "tight" knee 
joint, and left knee range of motion from 0 (zero) to 140 
"with coaxing."  The examiner noted that that veteran "cannot 
or will not do a full squat.  He can do one-third of a squat 
complaining of pain in the left knee."  Similar findings are 
indicated on the report of a November 1994 VA examination, 
which notes complaints by the veteran of left knee pain and 
swelling, but which also shows that, on examination, he was 
able to accomplish a full squat without difficulty, albeit 
with some crepitus, and had range of motion from 0 (zero) 
degrees to 140 degrees, notwithstanding the fact that the 
knee joint was "tight."  The report notes a diagnosis of 
history of chondromalacia of the left patella with no loss of 
motion.  VA outpatient treatment records dated in 1992 show 
complaints by the veteran of left knee pain, but note that 
the ligaments were found to be stable.  A February 1996 
statement from a private physician also notes complaints by 
the veteran of left knee pain, with progressive deterioration 
of knee function.

In brief, the medical evidence shows that, while the veteran 
complained of left knee pain during the period in question, 
and on at least one occasion was unable or unwilling to 
squat, he also accomplished left knee motion from 0 (zero) 
degrees to 140 degrees; a compensable evaluation cannot be 
awarded for either limitation of flexion or extension to that 
degree.  Even with consideration given to DeLuca, the 
requirement for even a compensable rating based on limitation 
of motion are not satisfied in view of the fact that the 
complaints of pain are simply not supported by such objective 
findings that would warrant a conclusion of any significant 
functional impairment during the period of time in question.  
It must also be noted that the medical evidence does not show 
that the veteran's left knee disorder, during this period, 
was manifested by either recurrent subluxation or lateral 
instability, much less any such subluxation or instability 
that could be characterized as moderate in nature.  The Board 
must therefore conclude that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for left knee chondromalacia, for the period from 
January 21, 1992, through August 14, 1997.

b.  From August 15, 1997

As noted previously, the RO found that, as of August 15, 
1997, the veteran's service-connected left knee 
chondromalacia was 20 percent disabling.  The veteran 
contends, essentially, that this disorder is more severe than 
is reflected by that 20 percent rating, and that a higher 
evaluation should be assigned.  After a review of the 
evidence, the Board must conclude that the veteran's claim 
fails.

In August 2000 and June 2000 statements, a private physician 
indicated as follows:  "Because of the injury to the left 
knee (CFR 5257) (sic), his left knee and other impairments of 
recurrent [s]ubluxation or lateral instability severe is a 
30% disability rating."  A similar conclusion was rendered by 
that physician in a statement dated in May 2000.  The Board 
is unclear as to the clinical basis for this finding; it must 
be reiterated that diagnostic criteria are legal, rather than 
medical, standards, and that a physician, without 
demonstrated legal training, does not have the expertise to 
render legal conclusions.  See Colvin, supra.  

The report of a September 1999 examination by another private 
physician likewise does not demonstrate that an increased 
rating can be assigned.  This report shows that the veteran 
complained of left knee pain of 10 on a scale of 0 (zero) to 
10, and of left knee "giving way."  On clinical evaluation, 
however, there was no effusion, swelling, locking or 
synovitis.  Left knee range of motion was possible from 0 
(zero) degrees to 120 degrees.  While there was tenderness 
over the tibial tubercle, muscle strength appeared to be 
normal, and gait was within normal limits.  Left knee laxity 
to abduction and adduction stress testing was described as no 
more than "mild."  The report of a November 1997 VA 
examination, while noting complaints by the veteran of 
immobility, shows that the left knee was not swollen, and had 
normal alignment.  The patella was stable, as were the 
collateral and cruciate ligaments.  The examiner noted that 
the veteran at times would not allow his knee to flex, even 
to a right angle, "but of course, he allows it to flex to a 
right angle when sitting with no apparent discomfort.  When 
asked to carry out voluntary active movements of the leg, the 
[veteran] seems quite weak and can barely pull his toes or 
push them down nor can he seem to extend his knee against 
resistance.  At other times during the examination, he holds 
his knee in extension without apparent difficulty."  A 
statement dated August 15, 1997, by a private physician 
similarly notes that there was evidence of recurrent lateral 
instability of moderate degree.

In brief, the medical evidence does not demonstrate that 
there is recurrent subluxation or lateral instability of such 
degree as to be deemed more than moderate in severity.  The 
medical evidence also does not demonstrate that there is left 
knee impairment of motion that would warrant the assignment 
of even a compensable rating.  Further, this evidence does 
not indicate that there is any functional impairment that is 
not sufficiently contemplated by the current evaluation; 
notwithstanding the veteran's complaints of severe functional 
limitations, any such impairment must be supported by 
adequate pathology.  The VA examination reports discussed 
above do not demonstrate that there was any such pathology 
that would warrant an increased rating.

Finally, the Board again notes that the veteran did not 
undergo examination by VA for compensation and pension 
purposes following the Board's December 1998 remand; although 
the Board requested that such an examination be undertaken, 
he advised VA that he did not want to be examined by VA, but 
would instead be presenting reports of private examinations.  
The Board must again point out that failure to report for a 
VA examination scheduled pursuant to a claim for increased 
compensation requires that the claim "shall be denied"; see 
38 C.F.R. § 3.655(b) (2001).  The private medical evidence 
presented by the veteran in this case provides an adequate 
basis upon which to evaluate his left knee disorder, such 
that pro forma denial of his claim under that regulation can 
be avoided.  However, it must also be pointed out that his 
unwillingness to undergo VA examination deprives him of an 
opportunity for VA to obtain medical information that 
specifically addresses the criteria under which he is to be 
evaluated, such as functional impairment.


ORDER

An increased rating for left knee chondromalacia, rated as 10 
percent disabling from January 21, 1992, through August 14, 
1997, is denied.  

An increased rating for left knee chondromalacia, rated as 20 
percent disabling as of August 15, 1997, is denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

